

(Exhibit 10.1)


BORROWING BASE INCREASE AGREEMENT AND AMENDMENT NO. 2 TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT


This BORROWING BASE INCREASE AGREEMENT AND AMENDMENT NO. 2 TO SIXTH AMENDED AND
RESTATED CREDIT AGREEMENT (this “Amendment”) entered into and effective as of
September 27, 2018 (the “Effective Date”), is among Callon Petroleum Company, a
Delaware corporation (the “Borrower”), the subsidiaries of the Borrower party
hereto (the “Guarantors”), the Lenders (as defined below) party hereto, and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) and as issuing bank (in such capacity, the “Issuing
Bank”).
RECITALS


A.The Borrower is party to that certain Sixth Amended and Restated Credit
Agreement dated as of May 25, 2017, among the Borrower, the financial
institutions party thereto from time to time, as lenders (the “Lenders”), the
Administrative Agent, and the Issuing Bank (as amended by the Master Assignment,
Borrowing Base Increase Agreement, and Amendment No. 1 to Sixth Amended and
Restated Credit Agreement dated effective as of April 5, 2018 and as the same
may be further amended, restated, supplemented, or otherwise modified from time
to time, the “Credit Agreement”).


B.    Subject to the terms and conditions set forth herein, the parties hereto
wish to amend the Credit Agreement, increase the Borrowing Base, and increase
the Aggregate Elected Commitment Amount, in each case, as provided herein.


NOW THEREFORE, in consideration of the premises and the mutual covenants,
representations, and warranties contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
Section 1.Defined Terms. As used in this Amendment, each of the terms defined in
the opening paragraph and the Recitals above shall have the meanings assigned to
such terms therein. Each term defined in the Credit Agreement and used herein
without definition shall have the meaning assigned to such term in the Credit
Agreement, as amended hereby, unless expressly provided to the contrary.
Section 2.    Other Definitional Provisions. Article, Section, Schedule, and
Exhibit references are to Articles and Sections of and Schedules and Exhibits to
this Amendment, unless otherwise specified. The words “hereof”, “herein”, and
“hereunder” and words of similar import when used in this Amendment shall refer
to this Amendment as a whole and not to any particular provision of this
Amendment. The term “including” means “including, without limitation,”.
Paragraph headings have been inserted in this Amendment as a matter of
convenience for reference only and it is agreed that such paragraph headings are
not a part of this Amendment and shall not be used in the interpretation of any
provision of this Amendment. Section 1.04 of the Credit Agreement is
incorporated herein mutatis mutandis.
Section 3.    Amendments to Credit Agreement.


-1-

--------------------------------------------------------------------------------




(a)    Section 1.02 (Certain Defined Terms) of the Credit Agreement is hereby
amended by amending and restating the following definitions to read as follows:
“Aggregate Elected Commitment Amount” at any time shall equal the sum of the
Elected Commitments, as the same may be increased, reduced or terminated
pursuant to Section 2.01(b). As of the Amendment No. 2 Effective Date, the
Aggregate Elected Commitment Amount is $850,000,000.
“Borrowing Base” means at any time an amount equal to the amount determined in
accordance with Section 2.06, as the same may be adjusted from time to time
pursuant to the Borrowing Base Adjustment Provisions. As of the Amendment No. 2
Effective Date the Borrowing Base is $1,100,000,000.
“Excluded Account” means (a) each account all or substantially all of the
deposits in which consist of amounts utilized to fund payroll, employee benefit
or tax obligations of the Credit Parties, (b) fiduciary, trust or escrow
accounts, (c) “zero balance” accounts, (d) any account that is pledged to a
third party to the extent such Lien is permitted by the Loan Documents, (e)
accounts all or substantially all of the deposits in which consist of monies of
third parties, including working interest owners, royalty owners and the like,
(f) subject to Section 8.18(b), any Capital Markets Account, and (g) other
accounts so long as the aggregate daily maximum balance in any such other
account over a 30-day period does not at any time exceed $15,000,000; provided
that the aggregate daily maximum balance for all such bank accounts excluded
pursuant to this clause (g) on any day shall not exceed $30,000,000 in the
aggregate.
“Letter of Credit Maximum Amount” means One Hundred Million Dollars
($100,000,000).
(b)    Section 1.02 (Certain Defined Terms) of the Credit Agreement is hereby
amended by adding the following new definitions in alphabetical order therein:
“Amendment No. 2 Effective Date” means September 27, 2018.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code, or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“Capital Markets Account” means any deposit account maintained with the
Administrative Agent or any Lender (or any Affiliate of any Lender) which (a)
only holds proceeds from any Permitted Unsecured Notes, any issuance or
incurrence of other Debt by the Borrower or any other Credit Party (including,
without limitation, convertible Debt, but excluding any Debt issued or incurred
under this Agreement or any other Loan Document), and any issuance of Equity
Interests by the Borrower or any other Credit Party,


-2-

--------------------------------------------------------------------------------




in each case which is not prohibited under the terms of this Agreement, and (b)
all of such proceeds will be used for a specific pending acquisition of Oil and
Gas Properties or otherwise in accordance with Section 8.18(b).
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
(c)    Section 7.11 (Disclosure; No Material Misstatements) of the Credit
Agreement is hereby amended by (i) restating the heading thereof to read
“Disclosure; No Material Misstatements; Beneficial Ownership.”, and (ii) adding
a new sentence to the end thereof to read as follows:
As of the Amendment No. 2 Effective Date, to the best knowledge of Borrower, the
information included in any Beneficial Ownership Certification provided to any
Lender in connection with this Agreement is true and correct in all respects.
(d)    Section 7.12 (Insurance) of the Credit Agreement is hereby amended by
amending and restating such section in its entirety to read as follows:
Section 7.12    Insurance. The Borrower has, and has caused all of its other
Credit Parties to have, all insurance policies sufficient for the compliance by
each of them with all material Governmental Requirements and all material
agreements and insurance coverage in at least amounts and against such risk
(including, without limitation, public liability) that are usually insured
against by companies similarly situated and engaged in the same or a similar
business for the assets and operations of the Credit Parties. The Administrative
Agent and the Lenders have been named as additional insureds in respect of such
liability insurance policies and the Administrative Agent has been named as loss
payee with respect to Property loss insurance; provided that, so long as no
Default and no Borrowing Base deficiency has occurred and is continuing, the
Borrower shall be entitled to receive any such insurance proceeds.
(e)    Section 8.01(m) (Other Requested Information) of the Credit Agreement is
hereby amended by amending and restating such subsection in its entirety to read
as follows:
(m) Other Requested Information. Promptly following any reasonable request
therefor, such other information regarding the operations, business affairs,
beneficial ownership and financial condition of the Credit Parties (including
any Plan and any reports or other information required to be filed with respect
thereto under the Code or under ERISA), or compliance with the terms of this
Agreement or any other Loan Document, as the Administrative Agent or any Lender
may reasonably request.
(f)    Section 8.02 (Notices of Material Events) of the Credit Agreement is
hereby amended by (i) adding the word “and” after the semicolon in subsection
(d) therein and (ii) adding the following new subsection (e) immediately below
subsection (d) therein:
(e) any change in the information provided in any Beneficial Ownership
Certification delivered to a Lender that would result in a change to the list of
beneficial owners identified in such Beneficial Ownership Certification;
(g)    Section 8.13(a) (Title Information) is hereby amended by deleting the
phrase “On or before the delivery to the Administrative Agent and the Revolving
Credit Lenders of each Reserve


-3-

--------------------------------------------------------------------------------




Report required by Section 8.12(a)” and replacing it with the phrase “On or
before the date that is 45 days following the delivery to the Administrative
Agent and the Revolving Credit Lenders of each Reserve Report required by
Section 8.12(a)”.
(h)    Section 8.18 (Account Control Agreements) of the Credit Agreement is
hereby amended by amending and restating such section in its entirety to read as
follows:
Section 8.18.    Account Control Agreements.
(a) The Borrower will, and will cause each other Credit Party to, (a) in
connection with any Deposit Account (other than an Excluded Account for so long
as it is an Excluded Account), cause such Deposit Account (other than an
Excluded Account for so long as it is an Excluded Account) to be subject to a
Control Agreement within thirty (30) days after the Effective Date (or such
longer period of time as may be agreed to by the Administrative Agent). The
Borrower, for itself and on behalf of the other Credit Parties, hereby
authorizes the Administrative Agent to deliver notices to the depositary banks
pursuant to any Control Agreement under any one or more of the following
circumstances: (w) following the occurrence of and during the continuation of an
Event of Default of the type set forth in Sections 10.01(a), (b), (f), (g), (h),
(i) or (j), (x) as otherwise agreed to in writing by the Borrower or any Credit
Party, as applicable, (y) the Loans then outstanding have become due and payable
in whole (and not merely in part), whether at stated maturity, by acceleration,
or otherwise, or (z) as otherwise permitted by applicable law. As to Deposit
Accounts (in each case, other than an Excluded Account for so long as it is an
Excluded Account) established by the Borrower or any other Credit Party after
the Effective Date, the Borrower will, and will cause each other Credit Party
to, cause such Deposit Account to be subject to a Control Agreement within sixty
(60) days after the establishment thereof (or such longer period of time as may
be agreed to by the Administrative Agent).
(b)
(i)    In connection with any Capital Markets Account, upon the earliest of (x)
the date that is 150 days from the date proceeds are first deposited into such
Capital Markets Account (or such later date as the Administrative Agent may
agree in its sole discretion), (y) any date when the Commitment Utilization
Percentage is greater than or equal to 90%, and (z) the occurrence of a Default,
such Capital Markets Account shall cease to be an “Excluded Account” and the
Borrower shall have sixty (60) days (or such longer period of time as may be
agreed to by the Administrative Agent in its sole discretion) to either subject
such Capital Markets Account to a Control Agreement, transfer all of the funds
in such deposit account to a deposit account subject to a Control Agreement or
otherwise use such funds as permitted by clause (ii)(y) below.
(ii)    The Borrower will, and will cause each other Credit Party to, use each
Capital Markets Account (and the amounts deposited therein) solely for the
purposes of, and such amounts may not be transferred out of any such Capital
Markets Account for any reason other than, (x) consummating the


-4-

--------------------------------------------------------------------------------




specific acquisition with respect to which such Capital Markets Account was
established, (y) paying down any Debt of the Borrower or the other Credit
Parties or redeeming preferred stock of the Borrower or any Credit Party so long
as such redemption is permitted pursuant to Section 9.04, or (z) transferring
any amounts deposited therein to a deposit account subject to a Control
Agreement.
(i)    The last paragraph of Section 9.11 (Sale of Properties) of the Credit
Agreement is hereby amended by deleting the phrase “To the extent that, during
any period between two successive Scheduled Redetermination Dates,” and
replacing it with the phrase “To the extent that, since the later of (y) the
last Scheduled Redetermination Date and (z) the date of the last adjustment to
the Borrowing Base made pursuant to any Borrowing Base Adjustment Provision,”.
(j)    The parenthetical phrase contained in clause (a) of Section 9.16 (Swap
Agreements) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
    (when aggregated with other commodity Swap Agreements then in effect other
than put or floor options or basis differential swaps on volumes already hedged
pursuant to other Swap Agreements)
(k)    The last sentence of Section 9.16 (Swap Agreements) of the Credit
Agreement is hereby amended by deleting the phrase “as to which an upfront
premium has been paid” contained therein.
(l)    Section 11.15 (No Reliance on Administrative Agent’s Customer
Identification Program) of the Credit Agreement is hereby amended by amending
and restating subsection (a) therein in its entirety to read as follows:
(a) Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on Administrative Agent to carry
out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the Beneficial Ownership Regulation, the USA Patriot Act or the
regulations thereunder, including the regulations contained in 31 CFR 103.121
(as hereafter amended or replaced, the “CIP Regulations”), or any other
Anti-Terrorism Law, including any programs involving any of the following items
relating to or in connection with any Credit Party, any of their respective
Affiliates or agents, the Loan Documents or the transactions hereunder: (i) any
identify verification procedures, (ii) any record keeping, (iii) any comparisons
with government lists, (iv) any customer notices or (v) any other procedures
required under the CIP Regulations or such other laws.
(m)    Article XI (The Agents) of the Credit Agreement is hereby amended by
adding the following new Section 11.16 to the end thereof:
Section 11.16    Certain ERISA Matters.
(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Arrangers and their respective


-5-

--------------------------------------------------------------------------------




Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Credit Party, that at least one of the following is and
will be true:
(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,
(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or
(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b) In addition, unless sub-clause (i) in the immediately preceding clause (a)
is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Credit Party, that:
(i) none of the Administrative Agent, the Arrangers or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender


-6-

--------------------------------------------------------------------------------




(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),
(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),
(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and
(v) no fee or other compensation is being paid directly to the Administrative
Agent, the Arrangers or any of their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.
(c) The Administrative Agent and the Arrangers hereby inform the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s


-7-

--------------------------------------------------------------------------------




acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.
(n)    Schedule 1.2 (Allocations) to the Credit Agreement is hereby amended and
restated in its entirety in the form attached hereto as Schedule 1.2.
Section 4.    Borrowing Base Increase. Subject to the terms of this Amendment,
the parties hereto hereby agree that, as of the Effective Date, the Borrowing
Base is hereby increased from $825,000,000.00 to $1,100,000,000.00, and the
Borrowing Base shall remain in effect at such amount until the Borrowing Base is
redetermined or adjusted in accordance with the Credit Agreement, as amended
hereby. The redetermination of the Borrowing Base pursuant to this Section 4
shall constitute the semi-annual Scheduled Redetermination to occur on or about
November 1, 2018, as set forth in Section 2.06(b) of the Credit Agreement.
Section 5.    Increase of Elected Commitments. Pursuant to Section 2.01(b)(ix)
of the Credit Agreement, (i) the Borrower hereby elects to increase the
Aggregate Elected Commitment Amount and (ii) each Lender hereby consents to such
increase in its Elected Commitment. Pursuant to this Section 5, the Aggregate
Elected Commitment Amount is hereby increased (ratably among the Lenders in
accordance with each Lender’s Applicable Revolving Credit Percentage) to
$850,000,000.00 as set forth on Schedule 1.2 to the Credit Agreement, as amended
hereby.
Section 6.    Representations and Warranties. The Borrower and each Guarantor
hereby represents and warrants that: (a) after giving effect to this Amendment,
the representations and warranties contained in the Credit Agreement, as amended
hereby, and the representations and warranties contained in the other Loan
Documents are true and correct in all material respects (unless already
qualified by materiality in which case such applicable representation and
warranty shall be true and correct) on and as of the date hereof as if made on
and as of such date except to the extent that any such representation or
warranty is expressly limited to an earlier date, in which case, on and as of
the date hereof such representation or warranty continues to be true and correct
in all material respects (unless already qualified by materiality in which case
such applicable representation and warranty shall be true and correct) as of
such specified earlier date; (b) after giving effect to this Amendment, no
Default has occurred and is continuing; (c) the execution, delivery, and
performance of this Amendment are within the limited liability company, limited
partnership, or corporate power and authority of the Borrower and each Guarantor
and have been duly authorized by appropriate limited liability company, limited
partnership, or corporate action and proceedings; (d) this Amendment constitutes
the legal, valid, and binding obligation of the Borrower and each Guarantor
enforceable in accordance with its terms, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
the rights of creditors generally and general principles of equity; (e) there
are no governmental or other third party consents, licenses, or approvals
required in connection with the execution, delivery, performance, validity, or
enforceability of this Amendment; and (f) the Liens under the Security
Instruments are valid and subsisting and secure the Obligations, as amended
hereby.
Section 7.    Conditions to Effectiveness. This Amendment shall become effective
as of the Effective Date and enforceable against the parties hereto upon the
occurrence of the following conditions precedent:
(a)    Documentation. The Administrative Agent shall have received multiple
original counterparts, as requested by the Administrative Agent, of this
Amendment, duly and validly


-8-

--------------------------------------------------------------------------------




executed and delivered by duly authorized officers of the Borrower, the
Guarantors, the Administrative Agent, the Issuing Bank, and the Lenders;
(b)    Closing Certificate. The Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower certifying that (i) all
consents, licenses, and approvals required in accordance with applicable
Governmental Requirements, or in accordance with any document, agreement,
instrument, or arrangement to which the Borrower, any Guarantor, or any of their
respective subsidiaries is a party, in connection with the execution, delivery,
performance, validity, and enforceability of this Amendment and the other Loan
Documents have been obtained, (ii) the Borrower, the Guarantors, and their
respective subsidiaries have all such material consents, licenses, and approvals
required in connection with the continued operation of the Borrower, the
Guarantors, and their respective subsidiaries and such approvals are in full
force and effect, and all applicable waiting periods shall have expired without
any action being taken or threatened by any competent authority which would
restrain, prevent, or otherwise impose adverse conditions on this Amendment and
the actions contemplated hereby, (iii) the representations and warranties in
this Amendment and the other Loan Documents are true and correct in all material
respects (unless already qualified by materiality in which case such applicable
representation and warranty shall be true and correct) on and as of the date
hereof as if made on as and as of such date except to the extent that any such
representation or warranty is expressly limited to an earlier date, in which
case, on and as of the date hereof such representation or warranty continues to
be true and correct in all material respects (unless already qualified by
materiality in which case such applicable representation and warranty shall be
true and correct) as of such specified earlier date, (iv) immediately before and
after giving effect to this Amendment, no Default shall occur and be continuing,
and (v) no action, suit, investigation, or other proceeding (including the
enactment or promulgation of a statute or rule) by or before any arbitrator or
any Governmental Authority has been threatened or is pending and no preliminary
or permanent injunction or order by a state or federal court has been entered
(A) in connection with this Amendment or any transaction contemplated hereby or
(B) which, in any case, in the judgment of the Administrative Agent, could
reasonably be expected to have a Material Adverse Effect.
(c)    Beneficial Ownership. To the extent the Borrower qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation (as defined in the
Credit Agreement, as amended hereby), any Lender that has requested, in a
written notice to the Borrower at least 7 days prior to the Effective Date, a
Beneficial Ownership Certification (as defined in the Credit Agreement, as
amended hereby) in relation to the Borrower shall have received such Beneficial
Ownership Certification (provided that, upon the execution and delivery by such
Lender of its signature page to this Amendment, the condition set forth in this
clause (c) shall be deemed to be satisfied).
(d)    Fees. On the Effective Date, the Borrower shall have paid any fees
required under any separate agreement between the Borrower and the
Administrative Agent, and all costs and expenses that have been invoiced prior
to the Effective Date and are payable pursuant to Section 12.03 of the Credit
Agreement, together with such additional amounts as shall constitute the
Administrative Agent’s counsel’s reasonable estimate of expenses and
disbursements to be incurred by such counsel in connection with the recording
and filing of Mortgages and Uniform Commercial Code financing statements;
provided, that such estimate shall not thereafter preclude further settling of
accounts between the Borrower and the Administrative Agent.


-9-

--------------------------------------------------------------------------------




Section 8.    Acknowledgments and Agreements.
(a)    Each Credit Party acknowledges that on the date hereof all outstanding
Obligations are payable in accordance with their terms and each Credit Party
waives any set-off, counterclaim, recoupment, defense, or other right, in each
case, existing on the date hereof, with respect to such Obligations.
(b)    The Administrative Agent, the Issuing Bank, and the Lenders hereby
expressly reserve all of their rights, remedies, and claims under the Loan
Documents, as amended hereby. This Amendment shall not constitute a waiver or
relinquishment of (i) any Default or Event of Default under any of the Loan
Documents, as amended hereby, (ii) any of the agreements, terms, or conditions
contained in any of the Loan Documents, as amended hereby, (iii) any rights or
remedies of the Administrative Agent, the Issuing Bank, or any Lender with
respect to the Loan Documents, as amended hereby, or (iv) the rights of the
Administrative Agent, the Issuing Bank, or any Lender to collect the full
amounts owing to them under the Loan Documents, as amended hereby.
(c)    The Borrower, each Guarantor, Administrative Agent, the Issuing Bank and
each Lender do hereby adopt, ratify, and confirm the Credit Agreement, as
amended hereby, and acknowledge and agree that the Credit Agreement, as amended
hereby, is and remains in full force and effect, and the Borrower and each
Guarantor acknowledge and agree that their respective liabilities and
obligations under the Credit Agreement, as amended hereby, the Guaranty
Agreement, and the other Loan Documents are not impaired in any respect by this
Amendment.
(d)    From and after the date hereof, all references to the Credit Agreement
and the Loan Documents shall mean such Credit Agreement and such Loan Documents
as amended by this Amendment and the other documents executed pursuant hereto.
This Amendment is a Loan Document for the purposes of the provisions of the
other Loan Documents. Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Amendment shall be a
Default or Event of Default, as applicable, under the Credit Agreement.
(e)    Within 60 days of the Effective Date (or such longer period of time as
may be agreed to by the Administrative Agent), the Borrower shall have delivered
duly executed counterparts of Mortgages (or supplements thereto) which, together
with all existing Mortgages delivered and in effect, are sufficient to grant a
first priority, perfected security interest (subject to Liens permitted under
Section 9.03 of the Credit Agreement) in favor of the Administrative Agent on at
least 85% of the total value of the proved Oil and Gas Properties of the Credit
Parties evaluated in the most recently delivered Reserve Report.
(f)    Within 60 days of the Effective Date (or such longer period of time as
may be agreed to by the Administrative Agent), the Borrower shall have delivered
such title information as the Administrative Agent may reasonably require, all
of which shall be reasonably satisfactory to the Administrative Agent in form
and substance, on at least 85% of the total value of the proved Oil and Gas
Properties of the Credit Parties evaluated in the most recently delivered
Reserve Report.
Section 9.    Reaffirmation of the Guaranty. Each Guarantor hereby ratifies,
confirms, acknowledges and agrees that its obligations under the Guaranty
Agreement are in full force and effect and that such Guarantor continues to
unconditionally and irrevocably guarantee the full and punctual payment, when
due, whether at stated maturity or earlier by acceleration or otherwise, all


-10-

--------------------------------------------------------------------------------




of the Guaranteed Obligations (as defined in the Guaranty Agreement), as such
Guaranteed Obligations may have been amended by this Amendment, and its
execution and delivery of this Amendment does not indicate or establish an
approval or consent requirement by such Guarantor under the Guaranty Agreement
in connection with the execution and delivery of amendments, consents or waivers
to the Credit Agreement, the Notes, or any of the other Loan Documents.
Section 10.    Reaffirmation of Liens. Each Credit Party (a) reaffirms the terms
of and its obligations (and the security interests granted by it) under each
Security Instrument to which it is a party, and agrees that each such Security
Instrument will continue in full force and effect to secure the Obligations as
the same may be amended, supplemented, or otherwise modified from time to time,
and (b) acknowledges, represents, warrants and agrees that the Liens and
security interests granted by it pursuant to the Security Instruments are valid,
enforceable, and subsisting and create a first priority, perfected security
interest (subject to Liens permitted under Section 9.03 of the Credit Agreement)
in favor of the Administrative Agent to secure the Obligations.
Section 11.    Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original and all of which, taken
together, constitute a single instrument. This Amendment may be executed by
facsimile or other electronic signature and all such signatures shall be
effective as originals.
Section 12.    Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Credit Agreement.
Section 13.    Invalidity. In the event that any one or more of the provisions
contained in this Amendment shall for any reason be held invalid, illegal, or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provision of this Amendment.
Section 14.    Governing Law. This Amendment shall be governed by, and construed
and enforced in accordance with, the laws of the State of New York.
Section 15.    Entire Agreement. THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.
[SIGNATURES BEGIN ON NEXT PAGE]




-11-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.
BORROWER:                CALLON PETROLEUM COMPANY




By    /s/ Joseph C. Gatto, Jr.        
Name: Joseph C. Gatto, Jr.
Title: President and Chief Executive Officer






GUARANTOR:
CALLON PETROLEUM OPERATING COMPANY





By:        /s/ Joseph C. Gatto, Jr.        
Name: Joseph C. Gatto, Jr.
Title: President and Chief Executive Officer




Signature page to
Amendment No. 2 to Sixth Amended and Restated Credit Agreement
(Callon Petroleum Company)

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT/
ISSUING BANK/LENDER:
JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, Issuing Bank, and a Lender




By:    /s/ Anson Williams            
Name: Anson Williams
Title: Authorized Officer


Signature page to
Amendment No. 2 to Sixth Amended and Restated Credit Agreement
(Callon Petroleum Company)

--------------------------------------------------------------------------------




LENDER:    CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender




By:    /s/ Robert James            
Name: Robert James
Title: Director





Signature page to
Amendment No. 2 to Sixth Amended and Restated Credit Agreement
(Callon Petroleum Company)

--------------------------------------------------------------------------------




LENDER:    CITIBANK, N.A., as a Lender




By:    /s/ William McNeely            
Name: William McNeely
Title: Senior Vice President





Signature page to
Amendment No. 2 to Sixth Amended and Restated Credit Agreement
(Callon Petroleum Company)

--------------------------------------------------------------------------------




LENDER:
THE BANK OF NOVA SCOTIA, HOUSTON BRANCH, as a Lender





By:    /s/ Alan Dawson            
Name: Alan Dawson
Title: Director





Signature page to
Amendment No. 2 to Sixth Amended and Restated Credit Agreement
(Callon Petroleum Company)

--------------------------------------------------------------------------------




LENDER:    BARCLAYS BANK PLC, as a Lender




By:    /s/ Sydney G. Dennis            
Name: Sydney G. Dennis
Title: Director





Signature page to
Amendment No. 2 to Sixth Amended and Restated Credit Agreement
(Callon Petroleum Company)

--------------------------------------------------------------------------------




LENDER:    REGIONS BANK, as a Lender




By:    /s/ William A Philipp            
Name: William A Philipp
Title: Managing Director





Signature page to
Amendment No. 2 to Sixth Amended and Restated Credit Agreement
(Callon Petroleum Company)

--------------------------------------------------------------------------------




LENDER:    ROYAL BANK OF CANADA, as a Lender




By:    /s/ Emilee Scott            
Name: Emilee Scott
Title: Authorized Signatory





Signature page to
Amendment No. 2 to Sixth Amended and Restated Credit Agreement
(Callon Petroleum Company)

--------------------------------------------------------------------------------




LENDER:    SUNTRUST BANK, as a Lender




By:    /s/ Arize Agumadu            
Name: Arize Agumadu
Title: Vice President





Signature page to
Amendment No. 2 to Sixth Amended and Restated Credit Agreement
(Callon Petroleum Company)

--------------------------------------------------------------------------------




LENDER:    BANK OF AMERICA, N.A., as a Lender




By:    /s/ Kimberly Miller            
Name: Kimberly Miller
Title: Vice President





Signature page to
Amendment No. 2 to Sixth Amended and Restated Credit Agreement
(Callon Petroleum Company)

--------------------------------------------------------------------------------




LENDER:
CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Lender





By:    /s/ Donovan C. Broussard        
Name: Donovan C. Broussard
Title: Authorized Signatory


By:    /s/ Trudy Nelson            
Name: Trudy Nelson
Title: Authorized Signatory
    


Signature page to
Amendment No. 2 to Sixth Amended and Restated Credit Agreement
(Callon Petroleum Company)

--------------------------------------------------------------------------------




LENDER:
COMPASS BANK, as a Lender





By:    /s/ Gabriela Azcarate        
Name: Gabriela Azcarate
Title: Vice President    


Signature page to
Amendment No. 2 to Sixth Amended and Restated Credit Agreement
(Callon Petroleum Company)

--------------------------------------------------------------------------------




LENDER:
KEYBANK NATIONAL ASSOCIATION, as a Lender





By:    /s/ David M. Bornstein        
Name: David M. Bornstein
Title: Senior Vice President    


Signature page to
Amendment No. 2 to Sixth Amended and Restated Credit Agreement
(Callon Petroleum Company)

--------------------------------------------------------------------------------




LENDER:
BOKF, NA DBA BANK OF OKLAHOMA, as a Lender





By:    /s/ John Krenger            
Name: John Krenger
Title: Vice President    


Signature page to
Amendment No. 2 to Sixth Amended and Restated Credit Agreement
(Callon Petroleum Company)

--------------------------------------------------------------------------------




LENDER:
CIT BANK, N.A., as a Lender





By:    /s/ Sean M. Murphy            
Name: Sean M. Murphy
Title: Managing Director    


Signature page to
Amendment No. 2 to Sixth Amended and Restated Credit Agreement
(Callon Petroleum Company)

--------------------------------------------------------------------------------




LENDER:
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender





By:    /s/ Judith E. Smith            
Name: Judith E. Smith
Title: Authorized Signatory




By:    /s/ Brady Bingham            
Name: Brady Bingham
Title: Authorized Signatory


Signature page to
Amendment No. 2 to Sixth Amended and Restated Credit Agreement
(Callon Petroleum Company)

--------------------------------------------------------------------------------




LENDER:
IBERIABANK, N.A., as a Lender





By:    /s/ Blakely Norris            
Name: Blakely Norris
Title: Vice President


Signature page to
Amendment No. 2 to Sixth Amended and Restated Credit Agreement
(Callon Petroleum Company)

--------------------------------------------------------------------------------




LENDER:
HANCOCK WHITNEY BANK, as a Lender





By:    /s/ William Jochetz            
Name: William Jochetz
Title: Vice President




Signature page to
Amendment No. 2 to Sixth Amended and Restated Credit Agreement
(Callon Petroleum Company)

--------------------------------------------------------------------------------





SCHEDULE 1.2
ALLOCATIONS
Name of Lender
 
Applicable Revolving Credit Percentage
 
Elected Commitment
 
Maximum Credit Amount
JPMorgan Chase Bank, N.A.
 
9.4%
 
$79,900,000.00
 
$188,000,000.00
Capital One, National Association
 
8.6%
 
$73,100,000.00
 
$172,000,000.00
Citibank, N.A.
 
8.6%
 
$73,100,000.00
 
$172,000,000.00
The Bank of Nova Scotia
 
8.6%
 
$73,100,000.00
 
$172,000,000.00
Barclays Bank PLC
 
6.5%
 
$55,250,000.00
 
$130,000,000.00
Regions Bank
 
6.5%
 
$55,250,000.00
 
$130,000,000.00
Royal Bank of Canada
 
6.5%
 
$55,250,000.00
 
$130,000,000.00
SunTrust Bank
 
6.5%
 
$55,250,000.00
 
$130,000,000.00
Bank of America, N.A.
 
5.2%
 
$44,200,000.00
 
$104,000,000.00
Canadian Imperial Bank of Commerce
 
5.2%
 
$44,200,000.00
 
$104,000,000.00
Compass Bank
 
5.2%
 
$44,200,000.00
 
$104,000,000.00
KeyBank National Association
 
5.2%
 
$44,200,000.00
 
$104,000,000.00
BOKF, NA dba Bank of Oklahoma
 
3.6%
 
$30,600,000.00
 
$72,000,000.00
CIT Bank, N.A.
 
3.6%
 
$30,600,000.00
 
$72,000,000.00
Credit Suisse AG, Cayman Islands Branch
 
3.6%
 
$30,600,000.00
 
$72,000,000.00
Iberiabank, N.A.
 
3.6%
 
$30,600,000.00
 
$72,000,000.00
Whitney Bank
 
3.6%
 
$30,600,000.00
 
$72,000,000.00
Total
 
100.00000000%
 
$850,000,000.00
 
$2,000,000,000.00







Schedule 1.2
Allocations